FILE COPY




  BRIAN QUINN
   Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice                      Seventh District of Texas                     MAILING ADDRESS:
PATRICK A. PIRTLE                Potter County Courts Building                     P. O. Box 9540
      Justice                                                                        79105-9540
                                  501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                      Amarillo, Texas 79101-2449                        (806) 342-2650
                                 www.txcourts.gov/7thcoa.aspx

                                     November 30, 2017

Xavier Rena Solis                                Darrell R. Carey
TDCJ-ID #02110097                                LAW OFFICES OF DARRELL R. CAREY
Rogelio Sanchez State Jail                       300 15th Street
3901 State Jail Road                             Canyon, TX 79015
El Paso, TX 79938                                * DELIVERED VIA E-MAIL *
James A. Farren
Criminal District Attorney
2309 Russell Long Boulevard, Suite 120
Canyon, TX 79015
* DELIVERED VIA E-MAIL *

RE:      Case Number: 07-17-00036-CR, 07-17-00037-CR, 07-17-00038-CR,
                       07-17-00039-CR, 07-17-00040-CR
         Trial Court Case Number: 27088-B

Style: Xavier Rena Solis v. The State of Texas

Dear Mr. Solis, Mr. Carey, and Mr. Farren:

       The Court this day issued an opinion and judgment in the captioned cause. TEX. R.
APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file
with this Court, if any, will be destroyed three years after final disposition of the case or at
an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:      Honorable John B. Board (DELIVERED VIA E-MAIL)
          Jo Carter (DELIVERED VIA E-MAIL)